                           Case 2:19-cv-00746-JAD-NJK Document 16 Filed 05/30/19 Page 1 of 3



                       1   Richard J. Reynolds (SBN 11864)
                           E-mail: rreynolds@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Tel: 949.863.3363 Fax: 949.863.3350
                       4
                           Michael R. Brooks (SBN 7287)
                       5   E-mail: mbrooks@klnevada.com
                           KOLESAR & LEATHAM
                       6   400 S. Rampart Blvd., Suite 400
                           Las Vegas, NV 89145
                       7   Tel: 702.362.7800 Fax: 702.362.9472

                       8   Attorneys for Defendant
                           MTC FINANCIAL INC. dba TRUSTEE CORPS
                       9   (erroneously named herein as MTC FINANCIAL,
                           INC. dba TRUSTEE CORPS)
                   10

                   11                                            UNITED STATES DISTRICT COURT

                   12                                                DISTRICT OF NEVADA

                   13

                   14      S&N INVESTMENTS LLC, a domestic                    Case No. 2:19-cv-00746-JAD-NJK
                           limited liability company; and AGOP
                   15      ASIK, an individual,                               STIPULATION AND ORDER TO DISMISS
                                                                              THE COMPLAINT AGAINST
                   16                               Plaintiff,                DEFENDANT MTC FINANCIAL INC. dba
                                                                              TRUSTEE CORPS WITH PREJUDICE
                   17               v.
                                                                                      ECF Nos. 11, 16
                   18      MTC FINANCIAL INC., a California
                           corporation, dba Trustee Corps;
                   19      MORTGAGE ELECTRONIC
                           REGISTRATION SYSTEMS, INC. a
                   20      Nevada corporation; COUNTRYWIDE
                           HOME LOANS, INC., a Nevada
                   21      corporation; and DOES 1-5, inclusive,

                   22                               Defendants.

                   23

                   24               IT IS HEREBY STIPULATED by and between Plaintiffs S&N INVESTMENTS LLC

                   25      and AGOP ASIK on the one hand and Defendants MTC FINANCIAL INC. dba TRUSTEE

                   26      CORPS (“TRUSTEE CORPS”), COUNTRYWIDE HOME LOANS, INC., and MORTGAGE

                   27      ELECTRONIC REGISTRATION SYSTEMS, INC. on the other hand, by and through their

                   28      respective undersigned counsel of record, that the Complaint, including all claims therein, against
B URKE , W ILLI AM S &
   S ORENS EN , LLP        IRV #4817-2962-4727 v2                                   STIPULATION AND ORDER DISMISS THE COMPLAINT
  ATTO RNEY S AT LAW       06190-1657.001
                                                                             -1-                                 WITH PREJUDICE
      SANTA A NA
                           Case 2:19-cv-00746-JAD-NJK Document 16 Filed 05/30/19 Page 2 of 3



                       1   TRUSTEE CORPS be dismissed with prejudice. Plaintiffs and TRUSTEE CORPS shall each

                       2   bear his or its own attorneys’ fees and costs.

                       3   Dated this 29nd of May, 2019

                       4   BURKE, WILLIAMS & SORENSEN, LLP                       LAW OFFICES OF MONT E. TANNER
                           1851 East First Street, Suite 1550                    2950 East Flamingo Road, Suite G
                       5   Santa Ana, CA 92705-4067                              Las Vegas, NV 89121
                       6

                       7   By: /s/ Richard J. Reynolds                           By: /s/ Mont E. Tanner
                              Richard J. Reynolds, Esq.                             Mont E. Tanner, Esq.
                       8      Nevada Bar No. 11864                                  Nevada Bar No. 004433
                       9       Michael R. Brooks, Esq.                                Attorneys for Plaintiffs
                               Nevada Bar No. 7287                                    S&N INVESTMENTS LLC and AGOP
                   10          KOLESAR & LEATHAM                                      ASIK
                               400 S. Rampart Blvd., Suite, Suite 400
                   11          Las Vegas, NV 89145
                   12          Attorneys for Defendant
                               MTC FINANCIAL INC. dba TRUSTEE
                   13          CORPS
                   14                                                            AKERMAN LLP
                                                                                 1635 Village Center Circle, Suite 200
                   15                                                            Las Vegas, Nevada 89134

                   16

                   17                                                            By: /s/ Tenesa S. Powell
                                                                                    Natalie Winslow, Esq.
                   18                                                               Nevada Bar No. 12125
                                                                                    Tenesa S. Powell, Esq.
                   19                                                               Nevada Bar. No. 12488

                   20                                                                 Attorneys for Defendants
                                                                                      COUNTRYWIDE HOME LOANS, INC.,
                   21                                                                 AND MORTGAGE ELCTRONIC
                                                                                      REGISTRATION SYSTEMS, INC.
                   22
                                                                           ORDER
                   23
                               Based on the parties' stipulation [ECF No. 16] and good cause appearing, IT IS HEREBY
                           ORDERED Based onthe
                                             the claims
                                                 parties'against
                                                          stipulation  [ECF   No. 16]Inc.
                                                                                       anddba
                                                                                            goodTrustee
                                                                                                  cause appearing,
                                                                                                            Corps areITDISMISSED
                                                                                                                           IS
                   24             IT ISthat
                                        SO ORDERED.                MTC    Financial
                           HEREBY    ORDERED
                           with prejudice,         that
                                           each side  tothe
                                                         bearclaims  against
                                                               its own       MTC
                                                                        fees and    Financial
                                                                                  costs. MTC'sInc.  dba Trustee
                                                                                                 motion              Corps
                                                                                                            to dismiss      are No. 11]
                                                                                                                         [ECF
                   25      DISMISSED
                           is DENIED     with  prejudice,
                                  Dated:as_______________,
                                           moot.           each  side
                                                                 2019 to bear its own  fees and costs.   MTC's      motion  to dismiss
                           [ECF No. 11] is DENIED as moot.
                   26                                                               _________________________________
                                                                                                   ___
                                                                                                    ___________________
                                                                                                    __               _ _
                   27                                                               U.S. District Judg
                                                                                                    ddgge Je
                                                                                                  Judge   JJennifer
                                                                                                             enniffer A.
                                                                           _______________________________________    A Dorsey
                                                                           UNITED     STATES     DISTRICT
                                                                                    Dated: May 30, 0 2019       JUDGE
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        IRV #4817-2962-4727 v2                                        STIPULATION AND ORDER DISMISS THE COMPLAINT
  ATTO RNEY S AT LAW       06190-1657.001
                                                                              -2-                                     WITH PREJUDICE
      SANTA A NA
